DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control valve, which is connected with the oil drain channel and is configured to control on-off of the oil drain channel” as claimed in Claims 1, 6, and 10, and “the first rocker arm is in driving connection with the valve through a valve bridge and valve spring” as claimed in Claims 7 and 17, and “the second rocker arm is in driving connection with camshaft through a tappet” as claimed in claims 8 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Kwon on 10/09/2020.
The application has been amended as follows: 

Regarding Claim 1
Line 18: “an oil-guiding direction thereof” is amended to –an oil-guiding direction of the unidirectional communication device—

Regarding Claim 6
Line 20: “an oil-guiding direction thereof” is amended to –an oil-guiding direction of the unidirectional communication device—

Regarding Claim 7
Lines 1-2: “wherein one end of the first rocker arm” is amended to –wherein the one end of the first rocker arm—

Regarding Claim 8
the one end of the second rocker arm—

Regarding Claim 10
Line 21: “an oil-guiding direction thereof” is amended to –an oil-guiding direction of the unidirectional communication device—

Regarding Claim 17
Line 1: “wherein one end of the first rocker arm” is amended to –wherein the one end of the first rocker arm—

Regarding Claim 18
Lines 1-2: “wherein one end of the second rocker arm” is amended to –wherein the one end of the second rocker arm—

Claim Objections
Claim 6 is objected to because of the following informalities:  

Regarding Claim 6
Line 25 recites the limitation “the valve”. However, as “a valve” and “a uni-directional communication device” (which is also a valve) were previously claimed, the claim language should be amended such that it reads “the control valve” in line 25 in order for the claim to be as clear as possible. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furnivall, US 5,107,803, as evidenced by Mahan, US 2,239,920, and in further view of Cecur, US 2017/0175597.

Regarding Claim 1
Furnivall discloses a valve rocker arm assembly, comprising: an oil inlet connecting pipe (40); a rocker arm shaft (4); a first rocker arm (10), which is rotatably connected to the rocker arm shaft (4); a second rocker arm (12), which is rotatably connected to the rocker arm shaft (4), wherein the first rocker arm (10) and the second rocker arm (12) are located in a same rotation plate, the second rocker arm (12) is provided with a piston chamber (32), an oil inlet path (42), an oil drain path (46) and a piston (30, 34), the piston (30, 34) is slidably arranged in the piston chamber (32), an extension end (34) of the piston (30, 34) is configured to extend out of the piston chamber (32) and push the first rocker arm (10), one end of the oil inlet path (42) and one end of the oil drain path (46) both are in communication with a space of the piston chamber (32) located at a bottom of the piston (30, 34), another end of the oil inlet 
However, Furnivall does not disclose that the rocker arm shaft comprising an oil drain channel, an oil return groove, and a first oil path, wherein the oil drain channel is in communication with the oil return groove through the first oil path. 
Cecur teaches a valve rocker arm assembly in which the rocker arm shaft (34) comprises an oil drain channel (156), an oil return groove (G, annotated Figure 11 of Cecur below), and a first oil path (P, annotated Figure 11 of Cecur below), wherein the oil drain channel (156) is in communication with the oil return groove (G) through the first oil path (P) (Cecur, annotated Figure 11). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Furnivall such that the rocker arm shaft comprises an oil drain channel, oil return groove in exterior surface of the rocker arm shaft, and a first oil path, wherein the oil drain channel is in communication with the oil return groove through the first oil path as is taught by 

    PNG
    media_image1.png
    269
    450
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Furnivall

    PNG
    media_image2.png
    427
    638
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 11 of Cecur

Regarding Claim 2
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 1 above. Furnivall further discloses that the control valve (48) is an electromagnetic on-off (solenoid) valve (Furnivall, Column 3, Lines 55-64). 

Regarding Claim 3
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 1 above. Furnivall further discloses that the working mode of the valve rocker arm assembly comprises a mode in which the control valve (48) is closed and a mode in which the control valve (48) is opened (Furnivall, Figure 2). 

Regarding Claim 4
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 1 above. Furnivall further discloses that the unidirectional communication device (44) is a check valve (one-way valve) (Furnivall, Column 3, Lines 34-46, Figure 2). 

Regarding Claim 5
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 1 above. Furnivall further discloses that an oil inlet connecting pipe (40) is provided at an oil inlet of the oil inlet path (42) (Furnivall, Figure 2). Therefore, as Mahan teaches that an oil inlet hose is utilized to provide lubricant/oil to rocker shaft and arm systems (Mahan, Page 1), it would be obvious that the oil inlet hose of the combination of Furnivall, Mahan, and Cecur is in communication with the oil inlet path (2) through the oil inlet connecting pipe (40). 

Regarding Claim 6
Furnivall discloses an engine comprising a valve train mechanism, wherein the valve train mechanism comprises a valve rocker arm assembly, a camshaft (connected to the cam (6)), and a valve (8), wherein the valve rocker arm assembly, comprises: an oil inlet connecting pipe (40); a rocker arm shaft (4); a first rocker arm (10), which is rotatably connected to the rocker arm shaft (4); a second rocker arm (12), which is rotatably connected to the rocker arm shaft (4), wherein the first rocker arm (10) and the second rocker arm (12) are located in a same rotation plate, the second rocker arm (12) is provided with a piston chamber (32), an oil inlet path (42), an oil drain path (46) and a piston (30, 34), the piston (30, 34) is slidably arranged in the piston chamber (32), an extension end (34) of the piston (30, 34) is configured to extend out of the piston chamber (32) and push the first rocker arm (10), one end of the oil inlet path (42) and one end of the oil drain path (46) both are in communication with a space of the piston chamber (32) located at a bottom of the piston (30, 34), another end of the oil inlet path (42) is connected to the oil inlet connecting pipe (40), and another end of the oil drain path (46) is alternately connected or disconnected with the oil return groove (that houses control valve (48)) as the second rocker arm (12) swings (Furnivall, annotated Figure 2 above); a unidirectional communication device (44), which is provided in the oil inlet path (42), and an oil-guiding direction thereof is toward the piston chamber (32); and a control valve (48), which is connected with the oil drain channel (DC, annotated Figure 2 of Furnivall above) and is configured to control on-off of the oil drain channel (DC) (Furnivall, annotated Figure 2 above); one end of the first rocker arm (10) of the valve rocker arm assembly is in driving connection with the valve (8) and one end of the second rocker arm (12) of the valve rocker arm assembly is in driving connection with the camshaft (connected to the cam (6)). Furnivall further discloses that one end of the first rocker arm (10) of the valve rocker arm assembly is in driving connection with the valve (8), and one end of the second rocker arm (12) of the valve rocker arm assembly is in driving connection with the camshaft (connected to cam (6)) (Furnivall, Figure 2). (Although Furnivall teaches that one end of the second rocker arm is directly connected with the valve and one end of the first rocker arm is directly connected with the camshaft, driving connection does not mean directly connected, and therefore, the first rocker arm (10) of Furnivall is in driving connection with the valve (8), while the second rocker arm (12) of Furnivall is in driving connection with the camshaft.)
Although Furnivall does not explicitly disclose that the valve rocker arm assembly comprises an oil inlet hose, the oil supply passage (40) is connected to an oil supply system, and the end of the oil supply passage should be connected to a passage to supply the oil. Mahan teaches that hoses (flexible pipes) are utilized to provide lubricant/oil to rocker shaft and arm systems (Mahan, Page 1).  Therefore the hose (flexible pipe) of Mahan is an example of one way that oil can be delivered to a device, and therefore the combination of Furnivall and Mahan teaches that another end of the oil inlet path (42) of Furnivall is connected to the oil inlet hose via the oil inlet connecting pipe (40). 
However, Furnivall does not disclose that the rocker arm shaft comprising an oil drain channel, an oil return groove, and a first oil path, wherein the oil drain channel is in communication with the oil return groove through the first oil path. 
Cecur teaches a valve rocker arm assembly in which the rocker arm shaft (34) comprises an oil drain channel (156), an oil return groove (G, annotated Figure 11 of Cecur above), and a first oil path (P, annotated Figure 11 of Cecur above), wherein the oil drain channel (156) is in communication with the oil return groove (G) through the first oil path (P) (Cecur, annotated Figure 11 above). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Furnivall such that the rocker arm shaft comprises an oil drain channel, oil return groove in exterior surface of the rocker arm shaft, and a first oil path, wherein the oil drain channel is in communication with the oil return groove through the first oil path as is taught by Cecur as being well known in the art, in order to provide an alternate means of removing oil from the rocker arm. As the oil removal configuration of Furnivall and the oil removal configuration of Cecur 

Regarding Claim 7
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above.  Furnivall further discloses that one end of the first rocker arm (10) is in driving connection with the valve (8) through a valve spring (27) (Furnivall, Figure 2). Although Furnivall teaches that the second rocker arm is directly connected with the valve through a valve spring, driving connection does not mean directly connected, and therefore, the first rocker arm (10) of Furnivall is in driving connection with the valve (8). However, Furnivall does not disclose that the first rocker arm is in driving connection with the valve through a valve bridge. Cecur further teaches that a rocker arm assembly (40) is in driving connection with a valve (50, 52) through a valve bridge (42) and valve spring (Cecur, Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Furnivall such that the first rocker arm is in driving connection with the valve through a bridge and a valve spring, as Cecur teaches that it is well known in the art for rocker arms to be connected with a valve through a bridge and a valve spring, in order to actuate more than one valve with a rocker arm. 

Regarding Claim 8
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above.  Furnivall further discloses that one end of the second rocker arm (12) is in driving connection with the camshaft (affixed to cam (6)) (Furnivall, Figure 2). Although Furnivall teaches that the first rocker arm is directly connected with the camshaft through the cam, driving connection does not mean directly connected, and therefore, the second rocker arm (12) of Furnivall is in driving connection with the camshaft. However, Furnivall 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Furnivall such that the second rocker arm is in driving connection with the camshaft through a tappet, as Cecur teaches that it is well known in the art for rocker arms to be connected with a camshaft through a tappet, in order to convert the rotating motion of the camshaft to the valves. 

Regarding Claim 9
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above.  Furnivall further discloses that the valve (8) is an intake valve (Furnivall, Column 1, Lines 9-17, Figure 2). 

Regarding Claim 10
Furnivall discloses an engine comprising a valve train mechanism, wherein the valve train mechanism comprises a valve rocker arm assembly, a camshaft (connected to the cam (6)), and a valve (8), wherein the valve rocker arm assembly, comprises: an oil inlet connecting pipe (40); a rocker arm shaft (4); a first rocker arm (10), which is rotatably connected to the rocker arm shaft (4); a second rocker arm (12), which is rotatably connected to the rocker arm shaft (4), wherein the first rocker arm (10) and the second rocker arm (12) are located in a same rotation plate, the second rocker arm (12) is provided with a piston chamber (32), an oil inlet path (42), an oil drain path (46) and a piston (30, 34), the piston (30, 34) is slidably arranged in the piston chamber (32), an extension end (34) of the piston (30, 34) is configured to extend out of the piston chamber (32) and push the first rocker arm (10), one end of the oil inlet path (42) and one end of the oil drain path (46) both are in communication with a 
However, Furnivall does not disclose that the rocker arm shaft comprising an oil drain channel, an oil return groove, and a first oil path, wherein the oil drain channel is in communication with the oil return groove through the first oil path. 
Cecur teaches a valve rocker arm assembly in which the rocker arm shaft (34) comprises an oil drain channel (156), an oil return groove (G, annotated Figure 11 of Cecur above), and a first oil path (P, annotated Figure 11 of Cecur above), wherein the oil drain channel (156) is in communication with the oil return groove (G) through the first oil path (P) (Cecur, annotated Figure 11 above). 


Regarding Claim 11
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above. Furnivall further discloses that the control valve (48) is an electromagnetic on-off (solenoid) valve (Furnivall, Column 3, Lines 55-64). 

Regarding Claim 12
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above. Furnivall further discloses that the working mode of the valve rocker arm assembly comprises a mode in which the control valve (48) is closed and a mode in which the control valve (48) is opened (Furnivall, Figure 2). 

Regarding Claim 13
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above. Furnivall further discloses that the unidirectional communication device (44) is a check valve (one-way valve) (Furnivall, Column 3, Lines 34-46, Figure 2). 

Regarding Claim 14
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 6 above. Furnivall further discloses that an oil inlet connecting pipe (40) is provided at an oil inlet of the oil inlet path (42) (Furnivall, Figure 2). Therefore, as Mahan teaches that an oil inlet hose is utilized to provide lubricant/oil to rocker shaft and arm systems (Mahan, Page 1), it would be obvious that the oil inlet hose of the combination of Furnivall, Mahan, and Cecur is in communication with the oil inlet path (2) through the oil inlet connecting pipe (40). 

Regarding Claim 15
Furnivall, Mahan, and Cecur teach the system as rejected in Claims 6 and 7 above.  Furnivall further discloses that the valve (8) is an intake valve (Furnivall, Column 1, Lines 9-17, Figure 2). 

Regarding Claim 16
Furnivall, Mahan, and Cecur teach the system as rejected in Claims 6 and 8 above.  Furnivall further discloses that the valve (8) is an intake valve (Furnivall, Column 1, Lines 9-17, Figure 2). 

Regarding Claim 17
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 10 above.  Furnivall further discloses that one end of the first rocker arm (10) is in driving connection with the valve (8) through a valve spring (27) (Furnivall, Figure 2). Although Furnivall teaches that the second rocker arm is directly connected with the valve through a valve spring, driving connection does not mean directly connected, and therefore, the first rocker arm (10) of Furnivall is in driving connection with the valve (8). However, Furnivall does not disclose that the first rocker arm is in driving connection with the valve through a 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Furnivall such that the first rocker arm is in driving connection with the valve through a bridge and a valve spring, as Cecur teaches that it is well known in the art for rocker arms to be connected with a valve through a bridge and a valve spring, in order to actuate more than one valve with a rocker arm. 

Regarding Claim 18
Furnivall, Mahan, and Cecur teach the system as rejected in Claim 10 above.  Furnivall further discloses that one end of the second rocker arm (12) is in driving connection with the camshaft (affixed to cam (6)) (Furnivall, Figure 2). Although Furnivall teaches that the first rocker arm is directly connected with the camshaft through the cam, driving connection does not mean directly connected, and therefore, the second rocker arm (12) of Furnivall is in driving connection with the camshaft. However, Furnivall does not disclose that the one end of the second rocker arm is in driving connection with the camshaft through a tappet. Cecur further teaches that a rocker arm assembly (40) is in driving connection with a camshaft through a tappet (54, 56) (Cecur, [0030], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Furnivall such that the second rocker arm is in driving connection with the camshaft through a tappet, as Cecur teaches that it is well known in the art for rocker arms to be connected with a camshaft through a tappet, in order to convert the rotating motion of the camshaft to the valves. 

Regarding Claim 19


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure.
- Meistrick et al. (US 2011/0290206)
- Warner (US 5,758,620)
- Rosa (US 5,113,813)
- Yoon et al. (US 8,434,451)
- Derringer (US 4,627,391)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/K.L.S/               Examiner, Art Unit 3746                                                                                                                                                                                         
/DEVON C KRAMER/              Supervisory Patent Examiner, Art Unit 3746